EXHIBIT 10.2

CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (“Agreement”) is entered into as of the 29th
day of December, 2006, by and between WILLBROS USA, INC. (“Willbros”), a
Delaware corporation, and MICHAEL F. CURRAN (“Consultant”), an individual who
resides in Houston, Texas.

W I T N E S S E T H:

WHEREAS, Willbros and its affiliates are engaged in the provision of
construction, engineering and other specialty services to the petroleum and
power industries at various locations throughout the world; and

WHEREAS, Consultant has significant experience and expertise in the provision of
construction, engineering and other specialty services to the petroleum and
power industries throughout the world and is currently the Chairman of the Board
of Directors of Willbros Group, Inc, a Republic of Panama corporation and the
parent of Willbros (“WGI”); and

WHEREAS, Willbros and its affiliates wish to obtain certain advice and
assistance from Consultant in connection with their business activities and
Consultant is willing to provide such advice and assistance to Willbros and its
affiliates on the terms specified herein;

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and covenants hereinafter set forth, the parties hereto agree as follows:

 

1. Services to be Performed. The services to be provided by Consultant shall
consist of advice and assistance in connection with the business activities
conducted by Willbros and/or its affiliates (“Services”). In addition,
Consultant shall continue to serve as a Class III member of the Board of
Directors of WGI and as Chairman of such Board. All Services shall be rendered
at the request and under the general direction of the Chief Executive Officer of
WGI. Subject to Paragraph 10 below, Willbros will provide Consultant such
information about the business activities of Willbros and its affiliates as
Consultant may reasonably require in order to carry out the Services.

 

2. Standard of Performance. All Services will be performed by Consultant with a
level of skill and care generally exercised by other professional consultants
engaged in performing the same or similar services. In performing the Services,
Consultant will comply fully with all applicable laws.

 

3.

Relationship. The relationship between Willbros and Consultant shall be that of
independent contractors and Consultant shall not be or be deemed to be a
partner, agent or employee of Willbros or any of its affiliates. Other than the
participation of Consultant in 2007 and 2008 in the Group Medical Plan
maintained by Willbros pursuant to that certain Separation Agreement and Release
by and between Consultant and Willbros dated December 21, 2006, Consultant shall
not be eligible to participate in any



--------------------------------------------------------------------------------

employee pension, insurance, medical, retirement or other fringe benefit plan of
Willbros or any of its affiliates on account of the provision of Services
pursuant to this Agreement. It is recognized, however, that Consultant is, and
expects to continue to be, a Class III member and Chairman of the WGI Board of
Directors. Nothing herein shall affect or preclude Consultant’s eligibility to
participate in benefits or other programs offered or available to other
non-employee members of the WGI Board of Directors.

 

4. Term. This Agreement shall become effective on January 1, 2007 and shall
continue until December 31, 2008.

 

5. Availability. Consultant shall devote such time and effort as are reasonably
necessary to perform the Services required of him. Time spent by Consultant in
respect of WGI Board of Director meetings and preparation for such meetings
shall be deemed to be time expended in the performance of Services for purposes
of this Paragraph 5.

 

6. Compensation. Willbros shall pay Consultant a fee of One Hundred Fifty
Thousand U.S. Dollars (U.S.$150,000) per year while this Agreement remains in
force. Such fee shall be payable monthly in arrears.

 

7. Expenses and Facilities. Willbros shall reimburse Consultant for all
reasonable business expenses paid or incurred by Consultant directly in
connection with the performance of the Services, including club and
organizational fees for the term of this Agreement so that Consultant may
continue membership in those clubs and organizations in which he was a member in
the last year of his service as an employee of Willbros. In addition, while this
Agreement remains in effect, Willbros shall make available to Consultant without
charge appropriate office space, office equipment, secretarial assistance,
parking, communications equipment (including a Blackberry/cell phone the same or
equivalent to the smartphone he had as an employee of Willbros) and storage
space at the Willbros offices in Houston, Texas.

 

8. Taxes. Consultant will pay, be fully responsible for and indemnify Willbros
and its affiliates against all taxes attributable to the compensation payable to
Consultant hereunder, including, without limitation, income, unemployment,
social security and Medicare taxes.

 

9. Indemnification. Willbros will indemnify Consultant against any liability
which arises as a result Consultant’s provision of the Services, provided such
liability is not attributable to Consultant’s gross negligence, willful
misconduct or failure to comply with the provisions of this Agreement; provided
however the limit of Consultant’s liability toward Willbros under this Agreement
shall not exceed in the aggregate the accumulated amounts paid to him under this
Agreement, save and except of willful misconduct which will not be subject to
any limitation.

 

10.

Confidentiality. Except with Willbros’ prior written consent or as otherwise
required by law, Consultant will hold in confidence, not disclose to any other
person or entity or use for Consultant’s own personal benefit or the benefit of
any other person or entity all

 

2



--------------------------------------------------------------------------------

information regarding Willbros, its affiliates, their respective employees, and
the business activities conducted by Willbros or its affiliates which Consultant
obtains or becomes aware of during the course of providing the Services, unless
such information has become publicly available other than as a result of a
breach of this Agreement by Consultant. The requirements of this Paragraph 10
shall survive expiration or termination of this Agreement for a period of one
(1) year.

 

11. Non-Compete. While this Agreement remains in force, Consultant will not
compete with Willbros or its affiliates, or provide advice or assistance to any
enterprise or entity which is engaged or intends to engage in competition with
Willbros or its affiliates.

 

12. Solicitation of Employees. During the term of this Agreement, Consultant
will not seek to employ or assist any other enterprise or entity with an effort
to employ any employee of Willbros or its affiliates.

 

13. Termination. Either party may terminate this Agreement for cause with
immediate effect if the other of them fails to comply with its obligations under
this Agreement and does not cure such failure within ten (10) days after notice
of such failure has been provided.

 

14. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be effective upon delivery to the party at the
party’s address or facsimile number stated herein. Either party may change such
party’s address stated herein by giving notice of the change in accordance with
this Paragraph 14.

 

If to Willbros:    Willbros USA, Inc.    4400 Post Oak Parkway    Suite 1000   
Houston, Texas 77027    Facsimile:  (713) 403-8074    Attention:  Randy R. Harl
  

         Chief Executive Officer

If to Consultant:    Michael F. Curran    2207 Del Monte    Houston, Texas 77019
   Facsimile: (713) 523-3586

 

15. Prior Rights. Nothing in this Agreement shall affect any of Consultant’s
rights or obligations with respect to indemnification or director and officer
liability insurance coverage to which Consultant is entitled or subject in his
capacity as a former director and officer of Willbros, a former officer of WGI,
a continuing Class III non-employee director of WGI or a former officer or
director of certain WGI affiliates.

 

3



--------------------------------------------------------------------------------

16. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Texas, United States of America, excluding any
conflict of law or other provision referencing the laws of another jurisdiction.

 

17. Entire Agreement and Waiver. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any other understanding entered into by or on account of the parties
with respect to the subject matter hereof to the extent inconsistent herewith.
This Agreement may not be changed, modified or amended except in writing signed
by the parties hereto. The failure of either party to exercise any rights under
this Agreement for a breach thereof shall not be deemed to be a waiver of such
rights or a waiver of any subsequent breach.

 

18. Facsimile Signatures; Counterparts. This Agreement may be executed by
facsimile and in multiple counterparts each of which shall be deemed an original
and all of which taken together shall be but a single instrument.

 

19. Authorization. Each person signing this Agreement as a party or on behalf of
a party represents that he or she is duly authorized to sign this Agreement on
such party’s behalf, and is executing this Agreement voluntarily, knowingly, and
without any duress or coercion.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CONSULTANT     

WILLBROS

     WILLBROS USA, INC.

/s/ Michael F. Curran

     By:  

/s/ Dennis G. Berryhill

Michael F. Curran        Dennis G. Berryhill        Vice President and Secretary

 

4